92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.Gilbert F. CASELLAS, Chairman, U.S. Equal EmploymentOpportunity Commission;  Donna E. Shalala, Secretary ofHealth and Human Services;  CEO/President University ofMaryland Hospital, and its Successor Organization,Defendants-Appellees.
No. 95-1164.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 30, 1995.Decided:  August 6, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge.  (CA-94-1925-JFM)
Curtis L. Wrenn, Appellant Pro Se.  Donna Carol Sanger, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD;  Paul D. Ramshaw, UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Washington, DC, for Appellees.
D.Md.
VACATED.
Before WILKINSON, Chief Judge, and HALL and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals the district court's order finding that his claims were barred by res judicata and collateral estoppel.  It appears that a decision in Wrenn v. Shalala.   No. 94-5198 (D.C.Cir. Mar. 8, 1995) (unpublished), may have destroyed the finality of a previous order, rendering the bar of res judicata inapplicable.  We therefore vacate the decision of the district court.  The case is remanded with instructions that the case be transferred to the United States District Court for the District of Columbia.  We grant the motion to file a supplemental pleading.  We dispense with oral argument because our review of the record and other materials reveals that it would not aid the decisional process.

VACATED AND REMANDED